DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                          WILLIAM A. COOK,
                              Appellant,

                                   v.

                         STATE OF FLORIDA,
                              Appellee.

                            No. 4D15-3590

                           [March 23, 2016]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 562008CF004134B.

  William A. Cook, Wewahitchka, pro se.

  No appearance for appellee.

PER CURIAM.

   Appellant William Cook appeals the summary denial of his amended
rule 3.850 motion for post-conviction relief. We affirm the denial of
Cook’s first three claims without comment. We also agree with the trial
court that Cook’s fourth claim was untimely filed.

    Cook pled guilty in 2010 to two counts of conspiracy to commit first
degree murder, two counts of solicitation to commit first degree murder,
possession of alprazolam, and sale or delivery of alprazolam. He was
sentenced to sixty years in prison. We affirmed the judgment and
sentence on direct appeal and issued a mandate on July 20, 2012. Cook
v. State, 91 So. 3d 148 (Fla. 4th DCA 2012) (table).

    Cook timely filed an amended rule 3.850 motion in June 2014
alleging three grounds for relief.    In February 2015, he filed a
supplemental motion alleging a fourth ground for relief. The trial court
summarily denied the motion, finding in part that Cook’s fourth claim
was untimely filed. We agree.
   In his supplemental fourth claim, Cook argues that his plea to two
counts of conspiracy arising from a single agreement violates double
jeopardy. See Durden v. State, 901 So. 2d 967 (Fla. 2d DCA 2005).
However, a double jeopardy challenge is not an issue that can be raised
at any time; it must be raised on direct appeal or in a timely rule 3.850
motion for post-conviction relief. See Jacobs v. State, 162 So. 3d 29, 31
(Fla. 4th DCA 2014).

    Cook’s judgment and sentence became final on July 20, 2012 when
the mandate issued following direct appeal. See Huff v. State, 569 So. 2d
1247, 1250 (Fla. 1990). His supplemental fourth claim was untimely
filed more than two years later, in February 2015. See Fla. R. Crim. P.
3.850(b). Rule 3.850 provides that “[n]ew claims for relief contained in
an amendment need not be considered by the court unless the
amendment is filed within the time frame specified in subdivision (b).”
Fla. R. Crim. P. 3.850(e); see also Jackman v. State, 174 So. 3d 1070
(Fla. 4th DCA 2015); Rincon v. State, 996 So. 2d 922 (Fla. 4th DCA
2008). The trial court properly denied Cook’s fourth claim as untimely
filed.

   Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                          *         *          *

   Not final until disposition of timely filed motion for rehearing.




                                   2